Dear Mr. Privat:
As legal counsel for the Acadia Parish School Board (the "School Board"), you requested the opinion of this office pertaining to the authority of the School Board to adopt a cash incentive plan whereby contract school bus drivers would be paid $1500 per year for five years if they acquire a new or used school bus not exceeding five years of age. School boards have the authority to hire school bus drivers (see La. R.S. 17:158). While the legislature has established minimum salaries for school bus drivers (La. R.S. 17:496), local school boards may pay school bus drivers salaries above the statutory minimum. The legislature has also established a schedule for compensation of contract school bus drivers for the use of their buses (see La. R.S. 17:497). Inasmuch as the legislature has spoken on this point, and not stated it as a minimum payment, as it did with regard to salaries, it is the opinion of this office that the schedule set forth in La. R.S. 17:497 limits the compensation, beyond salary, that a school board can provide to school bus drivers who operate their own buses.
Since the statutory salary scale for school bus drivers is stated as a minimum threshold, nothing appears to prevent the School Board from providing the cash incentive in the form of a salary adjustment. Caution should be taken, however, to insure such payments are prospective only and as compensation for services rendered.
We trust this letter satisfies your inquiry. Should you require further information, or have any questions, please don't hesitate to contact the undersigned.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra